                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:19-cr-20769-UU-1

UNITED STATES OF AMERICA

v.

NECKES DANBREVILLE,

      Defendant.
_______________________________/

                                             ORDER

       THIS CAUSE comes before the Court on Defendant’s Motion to Suppress Evidence (D.E.

14) (the “Motion”).

       The Court has considered the Motion, the pertinent portions of the record, and is otherwise

fully advised in the premises.

       This matter was referred to Chief Magistrate Judge John J. O’Sullivan, who, on January

31, 2020, following an evidentiary hearing, issued a report (the “Report”) (D.E. 34) recommending

that the Motion be DENIED because officers had reasonable suspicion to stop and frisk the

Defendant when an anonymous tipster reported to the Miami-Dade Crime Stoppers Unit that he or

she observed a black male wearing a teal shirt and cargo shorts brandish a firearm and threaten an

unidentified victim outside a U-Save Supermarket and then saw the suspect at a bus stop

approximately three blocks away at Northwest 79th Street and 17th Avenue. Officers stopped the

Defendant, a black male wearing a teal shirt and cargo shorts at a bus stop at Northwest 79th Street

and 17th Avenue, and found a firearm and ammunition on his person.

       I.      Defendant’s Objections (D.E. 37)




                                                 1
          Both parties filed objections to the Report. D.E. 37; D.E. 38. Defendant, in his Objections,

requests that as part of this Court’s de novo review, this matter be set for an additional hearing on

the Motion to Suppress. D.E. 37 at 1. Defendant makes the following seven factual objections.

          1. First, Defendant objects to the Report’s “omission of the fact that any alleged victim of

an aggravated assault with a firearm was never located or identified by law enforcement,” and

omission of the fact that “no efforts were made by law enforcement to locate or identify the alleged

victim.” D.E. 37 at 1–2. The Report states: “Detective Rivas told Supervisor Chresfield that

Detective Rivas believed the victim was still on scene ‘because there[ was] a tipster calling in that

this guy has a gun and waved it at somebody.’” D.E. 34 at 3 (citing Gov. Ex. 8). The Report further

notes that “the tipster did not describe the victim.” Id. at 4. The objection is overruled; the Court

is satisfied that the officers had reasonable suspicion to conduct the stop and frisk and any

additional information about the victim is not necessary to resolve whether the officers had

reasonable suspicion.

          2. Second, Defendant objects to the Report’s “omission of the testimony related to the

definition of a ‘55 in progress.’” D.E. 37 at 2. Defendant points to the testimony of Detective

Rivas, who testified that a “55” is code for a weapons violation, and of Supervisor Chresfield, who

testified that “in progress” means “that a crime is happening now but there is no threat to human

life.” Id. The objection is overruled. The Court is satisfied with the Report’s explanation that when

Detective Rivas called Supervisor Chresfield about “a ‘55’[,] police code for a weapons violation,”

Chresfield responded “that would be a 32 [because] he threatened someone.” D.E. 34 at 3.1


1
    Detective Rivas testified to the following:
          Q. And is your recollection that the tipster told you that there was a threat that was made
          by the individual who was the subject of the tip?
          A. Yes.
          Q. And that during that threat the individual was brandishing a firearm?
          A. Yes.
                                                       2
        3. Third, Defendant objects to the following in the Report: “from the tipster’s tone of

voice, the way the tipster was speaking conveyed to Detective Rivas that there was some type of

urgency.” D.E. 34 at 4. Defendant further argues that “evidence established during the evidentiary

hearing strongly contradicted the finding of urgency,” including that the call was initially a “55 in

progress,” that Detective Rivas did not know whether the victim was still in danger, that there were

no attempts to locate the victim. D.E. 37 at 3. However, during the hearing, Detective Rivas

testified that “the tipster basically said that there was some type of urgency . . . the way the tipster

was speaking, you know, the tone. Voice and everything else basically stated there was some type

of emergency at that point.” Tr. at 24:10–16. Further, Detective Rivas testified that Northwest 79th

Street and 17th Avenue is a “high crime area” based on the “amount of calls and the type of calls

we get in that area,” and that the area can be particularly dangerous at night, when the tip was

received. Id. at 18:13, 33:4–12. Officer Trujillo testified that the “in that specific market we have

had anywhere from shootings, I believe stabbings, car accidents, drug activity.” Id. at 57:7–8. The

objection is overruled.

        4. Fourth, Defendant objects to the Report’s “reliance on the fact that ‘the dispatch relayed

that there was a ‘232’ [an assault in progress] at the bus stop at 17th Avenue and Northwest 79th

Street,’” because “there was never any evidence introduced of an assault in progress occurring at

the bus stop.” D.E. 37 at 3 (quoting D.E. 34 at 5). The tipster relayed that there had been an assault

at the U-Save market, approximately three blocks away, and that the suspect was sitting at a bus

stop. Tr. at 36:11–25. Defendant again attacks the Report’s finding that the evidence established


         Q. Is that why you agreed with the operator with respect to the call being a 32?
         A. Yes.
         Q. Was your note about the 55 simply to convey the fact that the firearm -- that the
         offense involved a firearm?
         A. Yes.
Tr. at 15:3–15.
                                                     3
an urgent situation. The objection is overruled. The Court is satisfied with Detective Rivas’s

characterization of the tip as urgent. Moreover, although there was no evidence that the assault

was presently occurring at the bus stop, the Eleventh Circuit has noted that when confronted with

an emergency situation, “the police must act quickly, based on hurried and incomplete information.

Their actions, therefore, should be evaluated by reference to the circumstances then confronting

the officer, including the need for a prompt assessment of sometimes ambiguous information

concerning potentially serious consequences.” United States v. Holloway, 290 F.3d 1331, 1339

(11th Cir. 2002) (citation omitted). The fact that dispatch relayed a “232” instead of a “32” reflects

that the police acted quickly in response to what they perceived to be an urgent situation involving

a suspect brandishing a firearm and threatening someone with it.2

        5. Fifth, Defendant objects to the lack of law enforcement’s corroboration concerning the

portion of the tip about making a threat with or waving a gun: “Officer Trujillo testified that he

did not observe anyone waiving a gun or making threats with a gun, and did not see a gun in plain

view.” D.E. 37 at 4. Officer Trujillo corroborated the other portion of the tip when he testified that

upon arriving at the bus stop, “the only individual there as a black male wearing a teal-colored

shirt.” Tr. at 51:14–15. Here, Office Trujillo encountered Defendant at nighttime in a high-crime

area, had reason to believe that criminal activity was afoot given the allegation of brandishing and

threatening, and because the Defendant was sitting at the bus stop on NW 79th Street and 17th

Avenue and wearing distinctive clothing consistent with the tipster’s description was able to

partially corroborate the tip. Navarette v. California, 572 U.S. 393, 397 (2014) (holding that the

contemporaneity of the tip combined with a sufficient description of the illegal conduct—apparent

drunk-driving and running the tipster off the road—that the tipster observed through firsthand


2
 It was also reasonable for dispatch to believe that the urgent situation was ongoing given the proximity
of the U-Save to the bus stop.
                                                    4
knowledge created reasonable suspicion); United States v. Lewis, 674 F.3d 1298, 1309 (11th Cir.

2012) (characterizing the fact that “the detention took place at night in a high crime area” as

“another relevant consideration in the Terry calculus”). These circumstances gave rise to

reasonable suspicion for an investigatory stop and the objection is overruled. See infra ¶ 8

(overruling Defendant’s first legal objection).

          6. Sixth, Defendant objects to the Report’s omission of certain facts from the testimony

of Officer Trujillo about Officer Trujillo not observing: a weapon in plain view, Defendant

committing a crime, or any victims or witnesses in the area of the bus stop. D.E. 37 at 4. The

Report adequately addresses reasonable suspicion and the objection is overruled.

          7. Seventh, Defendant “objects to the omission of the fact that, while there is a ‘shot

spotter’ alert system in the Northside District, no evidence presented at the hearing demonstrate[d]

that any shots were detected on the evening of September 10, 2019, at the bus stop to which Officer

Trujillo responded.” D.E. 37 at 5. The objection is overruled; nobody alleged that Defendant fired

a shot.

          8. Defendant also makes three legal objections. First, Defendant objects to the Report’s

recommendation that the instant case is distinguishable from Florida v. J.L., 529 U.S. 266 (2000).

D.E. 37 at 3. The Court acknowledges that the instant matter is factually similar to J.L., where the

Supreme Court held that officers did not have reasonable suspicion to stop and frisk the defendant

when the anonymous tip provided that a black male wearing a plaid shirt was carrying a gun at a

particular bus stop. However, the distinguishing fact in this case is that the anonymous tip relayed

illegal activity—that the Defendant was brandishing his firearm and making threats. J.L., 529 U.S.

at 272 (“[R]easonable suspicion . . . requires that a tip be reliable in its assertion of illegality, not

just in its tendency to identify a determinate person.”). Here, Detective Rivas told Supervisor



                                                   5
Chresfield that a suspect “came out of a . . . U-Save Supermarket and . . . brandished [a handgun]

to someone, and made a threat” and that the “tipster calling in [said] that this guy has a gun and

wa[i]ved it at somebody.” Gov. Ex. 1 D.E. 29-1 at 9. Unlike J.L., where “[a]ll the police had to go

on . . . was the bare report of an unknown, unaccountable informant who [did not] explain[] how

he knew about the gun,” here, the tipster did explain how he knew about the gun: he saw the

suspect brandish it and make threats. J.L., 529 U.S. at 271. Defendant argues that the anonymous

tip was not sufficiently corroborated because officers did not observe Defendant brandish his

firearm. D.E. 37 at 6–7. However, the Report properly concludes that a tip of a crime committed

at night in a high-crime area, with the tipster conveying a sense of urgency and the presence of the

Defendant sitting at the bus stop in the clothing described by the tipster, sufficiently provided

officers with reasonable suspicion. Moreover, “law enforcement officers may seize a suspect for a

brief, investigatory . . . stop where (1) the officers have a reasonable suspicion that the suspect was

involved in, or is about to be involved in, criminal activity, and (2) the stop was reasonably related

in scope to the circumstances which justified the interference in the first place.” United States v.

Jordan, 635 F.3d 1181, 1186 (11th Cir. 2011). The objection is overruled.

       9. Second, Defendant objects to the Report’s finding that the instant case is more akin to

Navarette v. California, 572 U.S. 393 (2014) than it is to J.L. D.E. 37 at 9. The Report adequately

addresses this objection. D.E. 34 at 8–9. The objection is overruled.

       10. Third, Defendant argues that the Report errs in finding that the tip conveyed an urgency

or emergency. D.E. 37 at 11. Defendant contends that there are no facts to support that this was an

emergency situation. Id. But the fact is that police received a tip that a gunman was brandishing

his weapon and making threats in a high-crime area. Detective Rivas testified:

       Q. Based on everything the tipster told you, did you believe that this was an
       emergency situation?

                                                  6
       ...
       A. Yes.
       Q. Why?
       A. Preserve life.
       Q. Can you elaborate on that a little bit?
       A. Yes. If someone has a gun and is making threats and is brandishing, that is
       deemed an emergency, and that's why I made the phone call to the shift commander.
       Q. Was it because of the possibility of an imminent shooting?
       A. Yes.
       ...
       Q. Is every tip that you receive at Crime Stoppers something that you immediately
       forward on to MDPD Dispatch?
       A. No.
       Q. Why not?
       A. Because if it's not deemed an emergency it's not -- we don't have to contact the
       shift commander.
       Q. Do you have the discretion to make that decision as to whether something that
       comes in is an emergency or not?
       A. Yes.

Tr. at 16:23–18:24. Detective Rivas also testified that “the tipster basically said that there was

some type of urgency . . . the way the tipster was speaking, you know, the tone. Voice and

everything else basically stated there was some type of emergency at that point.” Id. at 24:10–16.

Magistrate Judge O’Sullivan credited Detective Rivas’s testimony and found that the frisk was

reasonable in part because this case involved a possible threat to human life. The Court agrees.

The objection is overruled.

       II.     The Government’s Objection (D.E. 38)

       The Government “agrees in full with the Magistrate Judge’s findings of fact, analysis, and

recommendation,” but objects to the Report not “address[ing] an additional argument the

government raised in response to Defendant’s suppression motion: that officers acted in good faith,

precluding suppression.” D.E. 38 at 1–2; see also D.E. 18 at 13–14.

       The exclusionary rule serves as “a deterrent sanction that bars the prosecution from

introducing evidence obtained by way of a Fourth Amendment violation.” Davis v. United States,



                                                7
564 U.S. 229, 231–32 (2011). The “application of the good-faith exception [is limited] to situations

where its ‘precedent on a given point [is] unequivocal.’” Id. at 251 (Sotomayor, J., concurring)

(citation omitted). “Police practices trigger . . . exclusion only when they are deliberate enough to

yield meaningful deterrence, and culpable enough to be worth the price paid by the justice system.”

United States v. Taylor, 935 F.3d 1279, 1289 (11th Cir. 2019).

        The Government’s argument that the good faith exception should apply to the Terry stop

here is too broad. First, the cases the Government cites concern exceptions to the warrant

requirement, not Terry stop reasonable suspicion. United States v. Babcock, 924 F.3d 1180, 1187

(11th Cir. 2019) (noting that “[i]n Terry v. Ohio, the Supreme Court famously held that, even

absent probable cause, police officers may briefly detain an individual based on reasonable

suspicion that he is (or is about to be) engaged in criminal activity”). Indeed, the good faith

exception is characterized as being one of “good faith reliance on a search warrant.” United States

v. Leon, 468 U.S. 897, 904 (1984) (emphasis added); see also Davis v. United States, 564 U.S. 229

(2011) (holding that the officers’ then-lawful search incident to arrest of defendant’s vehicle was

constitutional even though binding precedent issued during defendant’s appeal held that it was not,

because at the time of the arrest, the police acted with an objectively reasonable good-faith belief

that their conduct was lawful).3 Second, while the Government argues that the exigency here was

sufficient to justify the frisk, the Government fails to cite to a single case suggesting that an

officer’s good faith could justify an “exigent” Terry stop.4 D.E. 18 at 10. Instead, the Government



3
  Moreover, the Supreme Court has cautioned against modifying the reasonable suspicion reliability
analysis. Florida v. J.L., 529 U.S. 266, 572 (2000) (refusing to modify the Terry standard to include an
automatic “firearm exception” since it “would rove too far” from established reliability precedent).
4
  The Court is aware of one binding case concerning both a Terry stop and the good faith exception. In
United States v. Meko, 912 F.3d 1340 (11th Cir. 2019), the Eleventh Circuit held that an officer had
reasonable suspicion to stop a motorist for a traffic violation, and while the officer did unlawfully prolong
                                                     8
conflates the exigent circumstances exception to the warrant requirement with the good faith

exception.5 The Court has taken into account the urgency of the situation in evaluating reasonable

suspicion. Supra ¶¶ 3, 8, 10. The Court will not hold that the urgency created a good faith exception

to justify the Terry stop in this case.

         Upon de novo review of the Motion, Report, Objections, and responses to the Objections,

the undersigned agrees with Magistrate Judge O’Sullivan’s recommendation in all respects, with

the addition that the good faith exception provides an additional basis for relief. Accordingly, it is

hereby

         ORDERED AND ADJUDGED that the Motion, D.E. 14, is DENIED. It is further

         ORDERED AND ADJUDGED that the Report, D.E. 34, is ADOPTED, RATIFIED, AND

AFFIRMED in all respects. It is further

         ORDERED AND ADJUDGED that the Objections, D.E. 37 and D.E. 38, are

OVERRULED.

         DONE AND ORDERED in Chambers at Miami, Florida, this _12th__ day of February,

2020.



                                                          ________________________________
                                                          URSULA UNGARO
                                                          UNITED STATES DISTRICT JUDGE


the stop when he asked unrelated questions, the good faith exception applied because those questions were
permitted under binding precedent at the time of the stop.
5
  The Government argues that United States v. Holloway, 290 F.3d 1331 (11th Cir. 2002), an exigent
circumstances case, provided an unambiguous basis for the officers’ actions. D.E. 18 at 14. In Holloway,
the Eleventh Circuit held that the exigent circumstances exception to the warrant requirement applied when
a 911 call reported gunshots and arguing originating from the defendant’s home, prompting officers to
respond quickly, search the home, and recover a firearm. 290 F.3d at 1332, 1341. The Government also
cites to United States v. Taylor, 935 F.3d 1279, 1289 (11th Cir. 2019), in which the Eleventh Circuit held
that the officer reasonably relied on a defective warrant.


                                                    9
copies provided:

Counsel of record via CM/ECF




                               10
